DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	The Office Action is in response to the application filed 10/2/2019. 

Claim Rejections - 35 USC § 112
3.	 The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


4.	Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claim 10 recites “comprising from about 30 wt% to about 80 wt%”. However the claim does not indicate which component is present in this amount. It is unknown whether this amount refers to the polymer, the coal, or to another ingredient. The claim is indefinite and is thereby rejected. For the purposes of examination, it will be interpreted as comprising from about 30 wt% to about 80 wt% polymer.


Claim Analysis
5.	Summary of Claim 1:
A coal polymer composite comprising a formed solid member having 

20 to 90wt% polymer and 

10 to 80wt% pulverized coal.

 
Claim Rejections - 35 USC § 102


6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


7.	Claims 1-4 and 9-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nickel (DE 4140025 A1; English Machine Translation Provided with IDS dated 4/15/2020).
	Regarding claims 1 and 10, Nickel teaches a material composed of carbon compounds shaped into molded bodies thereby reading on the “formed solid member” as required by the instant claim, wherein the material comprises carbon compounds such as fine grain carbon powders from coal (claim 1) and polymers, and wherein the carbon powders make up between 20 and 70 weight% of the material and the remainder being 100 % by weight of polymers (claim 3) thereby reading on the claimed ranges from 10 to 80 wt% coal and 20 to 90 wt% polymer as required by the instant claim.

	Regarding claim 9, Nickel teaches high density polyethylene [0002].
	Regarding claims 11 and 12, Nickel teaches extrusion and molding to form the product [0016].
	Regarding claim 13, Nickel teaches the carbon powders having a particle size between 0.75 and about 50 microns [0008] thereby reading on the claimed range of from 25 – 50 microns.
	
8.	Claims 1-4 and 10-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kroger, et al. (US Patent 4,113,817) as listed on the IDS dated 4/15/2020).
	Regarding claims 1 and 10-12, Kroger et al. teach shaped bodies made by extrusion or molding, wherein the bodies are formed from a mixture of coal particles and from about 10 to 30 wt% polymer (claim 1), wherein in a preferred embodiment the amount of coal is 80 parts by weight and 20 parts by weight polymer (Example 1), thereby reading on the claimed range of from 10 to 80 wt% coal and 20 to 90 wt% polymer as required by the instant claim. 
	Regarding claims 2-4, Kroger et al. teach the polymers are thermoplastic and include polyethylene, polypropylene, among others (claim 18).
	Regarding claim 13, Kroger et al. teach the coal having a particle size of less than 200 microns (claim 1) wherein in a preferred embodiment the particle size is less than 80 microns (Example 2) and between 10 and 90 microns (Example 4) thereby reading on the claimed range of from 25-50 microns.


Claim Rejections - 35 USC § 103
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.	Claims 5 – 8 are rejected under 35 U.S.C. 103 as being unpatentable over Nickel (DE 4140025 A1; English Machine Translation Provided with IDS dated 4/15/2020) in view of Gong, et al. (“Mechanical Properties and Fracture Behavior of Injection and Compression Molded Polypropylene/Coal Gangue Powder Composites with and without a Polymeric Coupling Agent”, Composites: Part A, 38, 2007, 1683 – 1693; as listed on the IDS dated 10/22/2020).
Regarding claims 5-8, Nickel teaches the material as set forth above for claim 1 and incorporated herein by reference. 
	Nickel are silent regarding the compatibilizer as required by the instant claims.
	Gong et al. teach coal gangue powdered filled polypropylene composites modified with maleic anhydride grafted polypropylene as a coupling agent (Abstract), wherein the maleic anhydride grafted polypropylene is present in an amount ranging from 0 to 7 parts by mass (Table 3). Gong et al. offer the motivation of using maleic anhydride grafted polypropylene as a coupling agent due to its ability to improve both the yield and impact strength of the composites (Abstract). In light of these benefits, it would have been obvious to one of ordinary skill in the art to use the maleic anhydride grafted polypropylene as a coupling agent in the material of Nickel, thereby arriving at the claimed invention.

11.	Claims 5 – 8 are rejected under 35 U.S.C. 103 as being unpatentable over Kroger, et al. (US Patent 4,113,817) as listed on the IDS dated 4/15/2020) in view of Gong, et al. (“Mechanical Properties and Fracture Behavior of Injection and Compression Molded Polypropylene/Coal Gangue Powder Composites with and without a Polymeric Coupling Agent”, Composites: Part A, 38, 2007, 1683 – 1693; as listed on the IDS dated 10/22/2020).

	Kroger et al. are silent regarding the compatibilizer as required by the instant claims.
	Gong et al. teach coal gangue powdered filled polypropylene composites modified with maleic anhydride grafted polypropylene as a coupling agent (Abstract), wherein the maleic anhydride grafted polypropylene is present in an amount ranging from 0 to 7 parts by mass (Table 3). Gong et al. offer the motivation of using maleic anhydride grafted polypropylene as a coupling agent due to its ability to improve both the yield and impact strength of the composites (Abstract). In light of these benefits, it would have been obvious to one of ordinary skill in the art to use the maleic anhydride grafted polypropylene as a coupling agent in the composite of Kroger et al, thereby arriving at the claimed invention.


12.	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Kroger, et al. (US Patent 4,113,817) as listed on the IDS dated 4/15/2020) in view of Nickel (DE 4140025 A1; English Machine Translation Provided with IDS dated 4/15/2020).
Regarding claim 9, Kroger et al. teaches the composite as set forth above for claim 1 and incorporated herein by reference. 
	Kroger et al. are silent regarding the polymer comprising high density polyethylene.
	Nickel teaches the plastics are numerous and further teach the high density polyethylene as a functional equivalent to the polyethylene and polypropylene [0002] as disclosed by Kroger et al. Case law has held that substituting known equivalents for the same purpose is prima facie obvious. (MPEP 2144.08.I.). Therefore it would have been obvious to one of ordinary skill in the art to use the high .

	
Conclusion
13.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US Patent 5,468,550 by Davis et al. and US Patent 3,256,236 by Herman, et al. (both found listed on the IDS dated 10/2/2019).
Davis et al. teach an elastomeric roof material that can be formed into other types of articles using extrusion (col. 9 line 40), wherein the roof material comprises 10 to 35 parts by weight of ground coal filler per 100 parts of polymer (claim 9).
Herman et al. teach a process of forming articles from polyolefins such as polyethylenes and polypropylenes (col. 1 line 20), and particles of carbon (col. 1 line 21), wherein in a preferred embodiment the carbon is powdered coal (Example 6), and wherein the polymer content is from 10% to 80% for use in molding (col. 5 line 56).
 
14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARRIE L REUTHER whose telephone number is (571)270-7026.  The examiner can normally be reached on M-F 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling Siu Choi can be reached on 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ARRIE L REUTHER/Primary Examiner, Art Unit 1763